 In the Matter of WEST END CHEMICAL COMPANY, EMPLOYERandINTER--NATIONAL CHEMICAL WORKERS UNION, LOCAL 398, AFL, PETITIONER.Case No. 21-RC-1092.-Decided April00, 1950DECISIONANDORDERupon a petition duly filed under Section 9 (c) of the National Labor-Relations Act, a hearing was held before Eugene M. Purver, hearing-officer.The hearing officer's rulings made at the hearing are free.from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board_has delegated its powers in connection with this case to a three-member-panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees.of the Employer.'3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Intervenor urges as a bar to this proceeding its 2-year contract.with the Employer dated December 31, 1948, Section 22 (4) of which,provides that either party may reopen as to rates of pay on 60-daynotice prior to the end of the first year.On October 27, 1949, theIntervenor wrote the Employer that it wished to reopen the rates ofpay set forth in Exhibit B of the contract.At a meeting held Noven-ber 10, 1949, to negotiate this matter, the Intervenor proposed a "25¢package" consisting of an across-the-board wage raise, severance pay,a pension plan at Employer expense, improved group insurance atEmployer expense as well as a raise in wage rates for soda filter,1Alkaline Salt Workers Union, Local 414 of the International Union of Mine, Mill andSmelter workers intervened because of a contract interest.89 NLRB No. 86.611889227--51-vol. 89---40 ,612DECISIONS OF NATIONAL LABOR RELATIONS BOARD.borax filter, and lime processing operators and a service premium tothem of 11 cents rather than 8 cents per hour after 3 years employment.In addition the Intervenor requested a commitment by the Employerthat it would not raise the employees' rent and board for the life of-the agreement.The Petitioner urges that these negotiations were so broad as toreopen the contract.We find, on the contrary, that the package pro-posal being considered by the parties until negotiations broke off in-December 1949, when the petition in this proceeding was filed, was,substantially within the scope of the contract's wage negotiation pro-vision and that there is no evidence that the parties intended to create.a new contract.2Hence the parties' negotiations did not render theThe Petitioner also contends that the contract is no bar because(1) the Intervenor is now defunct by reason of the expulsion of itsInternational from the C. I. 0. and (2) the contract contains an illegalunion-security clause.Neither contention has merit.As we said in.Michigan Bell Telephone Co.,85 NLRB 303, a mere change in affilia-tion of the parent union, as in this case, creates no doubt that the exist-ing bargaining representative remains the chosen representative of-the employees.As to the'union-security clause, we note the inclusion-in it of the following sentence:***The Company and the Union agree that, while theabove paragraph is not valid under present labor-managementstatute, that paragraph will become valid as soon as the lawpermits.We find that this saving clause makes it clear that the union-security-provision is not to take effect until such time in the future as thelegality of the provision may be established.42Greenville Finishing Co., 71NLRB 436 andHorn Mfg. Co.,Inc.,83 NLRB 1177. SeealsoOmar,Inc.,69 NLRB 1126. CompareOlin Industries,67 NLRB 1043,andAtlas FeltCo., 68 NLRB 1, where the legal effect of the modifications was to create new contracts.3we also reject the Petitioner's argument that the contract is unilaterally terminableat will within the meaning ofLloyd Corporation,Ltd.,87 NLRB 631.Section 22(4) of the contract specifically provides that during wage negotiations the.:contract shall remain in effect, but that if no agreement is reached,either partymayre-lieve itself of its no-strike or lock-out obligation,whereupon the other partymaycancelthe agreement.Obviously the cancellation of this agreement cannot be affected uni-''laterally.4Barium Steel&Forge,Inc.,88NLRB 564,andWyckoffSteel Co.,86 NLRB 1318.The hearing officer properly rejected the Petitioner's offer of proof that all employees havebecome members of the Intervenor during the contract's life.Proof of that fact, ifallowed,would not demonstrate illegal discrimination against employees with respectto union membership.Compare alsoHygrade Food Products Corp.,85 NLRB 428, andLykens Hosiery Mills, Inc.,82 NLRB 981, in which the Board refused to consider theactual practice underillegalunion-security contracts. WEST END CHEMICAL COMPANYORDER613Upon the basis of the foregoing findings of fact and upon the entirerecord in this case, the National Labor Relations Board hereby ordersthat the petition filed herein be, and it hereby is, dismissed.